             Case 2:19-cv-01488-JAM-DB Document 40 Filed 07/26/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 RACHEL R. DAVIDSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for the United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   ERICA CENTENO, ANTHONY SALDIVAR                         CASE NO. 2:19-CV-01488-JAM-DB

11                                Plaintiffs,                ORDER RE STIPULATION TO EXTEND CASE
                                                             SCHEDULE
12                          v.

13   UNITED STATES OF AMERICA, et al.

14                                Defendant.

15

16           For good cause appearing, the Court sets the following deadlines:
17
     Event                                             Requested Schedule
18   Plaintiff’s Expert Disclosures Deadline
                                                       January 15, 2022
19   Defendant’s Expert Disclosures
     Deadline                                          February 15, 2022
20
     Supplemental Expert Disclosures Deadline
21                                                     March 10, 2022
     Joint Mid-Litigation Statements Deadline          Fourteen (14) days prior to the close of discovery
22
     Discovery Cut-Off Date                            April 20, 2022
23   Dispositive Motion Filing Deadline
                                                       May 19, 2022
24   Dispositive Motion Hearing
                                                       June 21, 2022 at 1:30 pm
25
     Final Pretrial Conference                         August 5, 2022 at 11:00 am
26
     Trial                                             September 12, 2022 at 9:00 am
27

28


      ORDER TO EXTEND CASE SCHEDULE                      1
           Case 2:19-cv-01488-JAM-DB Document 40 Filed 07/26/21 Page 2 of 2

 1 IT IS SO ORDERED.

 2
     Dated: July 26, 2021                /s/ John A. Mendez
 3                                       THE HONORABLE JOHN A. MENDEZ
 4                                       UNITED STATES DISTRICT COURT JUDGE

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     ORDER TO EXTEND CASE SCHEDULE           2
